PER CURIAM.
Nathaniel Gant challenges the judgments and sentences imposed upon him for the offenses of battery on a law enforcement officer, resisting an officer with violence, fleeing to elude, and driving while hcense is suspended or revoked. We affirm the judgments and sentences except for the imposition of the pubhc defender hen. The record shows that the trial court did not advise Gant of his right to a hearing to contest the amount of the lien as required by Florida Rule of Criminal Procedure 3.720(d)(1). Faircloth v. State, 686 So.2d 17 (Fla. 2d DCA 1996).
We remand the ease with instructions that Gant be given thirty days to file a written objection to the amount of the lien. If he files an objection, the trial court must strike the lien and it may impose a new hen provided that Gant is afforded the required notice and hearing. Halyard v. State, 667 So.2d 1028 (Fla. 2d DCA 1996).
Affirmed and remanded with instructions.
SCHOONOVER, AC.J., and LAZZARA and QUINCE, JJ., concur.